Case 2:21-bk-12542-BR       Doc 40 Filed 06/18/21 Entered 06/18/21 15:20:43             Desc
                             Main Document    Page 1 of 6


 1   EVE H. KARASIK (State Bar No. 155356)
     PHILIP A. GASTEIER (SBN 130043)
 2   LEVENE, NEALE, BENDER, YOO
     & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: ehk@lnbyb.com; pag@lnbyb.com
 6   Counsel for Kyle Anderson
 7

 8                              UNITED STATES BANKRUPTCY COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                       LOS ANGELES DIVISION
11

12   In re                                            Case No. 2:21-bk-12542-BR
13   JONATHAN LEE SMITH,
                                                      Chapter: 7
14                      Debtor.
                                                      STIPULATION TO EXTEND TIME TO
15                                                    COMMENCE ACTION TO DETERMINE
                                                      DISCHARGEABLITY OF DEBT
16

17                                                    [No Hearing Required]
18

19

20           THIS STIPULATION (“this Stipulation”) is entered into as of June 17, 2021, between

21   Kyle Anderson (“Anderson”) and Jonathan Lee Smith, the Debtor herein (“Debtor” and,

22   collectively with Anderson, the “Parties”), by their undersigned attorneys, and is made with

23   reference to the following facts:

24           A.     Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code, 11

25   U.S.C. § 101, et seq. (the “Bankruptcy Code”), on March 30, 2021 (the “Petition Date”).

26           B.     Anderson has asserted that he may have certain causes of action against the Debtor

27   supporting claims that may be determined to be nondischargeable pursuant to 11 U.S.C. §523

28   following an action commenced in conformity 11 U.S.C. §523(c) and Federal Rule of Bankruptcy
Case 2:21-bk-12542-BR       Doc 40 Filed 06/18/21 Entered 06/18/21 15:20:43                 Desc
                             Main Document    Page 2 of 6


 1   Procedure 4007 (a “523(c) Action”). The Debtor does not agree that Anderson has causes of
 2   action against the Debtor supporting claims that may be determined to be nondischargeable.
 3           C.      In light of the limitation on the time for commencing a 523(c) Action provided in
 4   Federal Rule of Bankruptcy Procedure 4007, Anderson and the Debtor have agreed that the time
 5   within which Anderson must commence a 523(c) Action against the Debtor shall be extended by
 6   90 days so that the Parties may continue their investigation and efforts to resolve their disputes
 7   without the necessity of preparation and filing of a complaint, all as more specifically provided in
 8   this Stipulation.
 9           NOW THEREFORE, with the foregoing background incorporated herein by reference, in
10   consideration of the mutual promises contained in this Stipulation, and for other good and
11   valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and both
12   Parties intending to be legally bound by this Stipulation, the Parties hereby agree as follows:
13           1.      The time within which Anderson must commence a 523(c) Action against the
14   Debtor shall be extended from the current June 28, 2021, to September 27, 2021 (the “Extension
15   Period”). Any other time-related defenses that may be applicable to a 523(c) Action (including
16   statutes of limitation, statutes of repose, estoppel, waiver or laches) shall be deemed tolled such
17   that the Extension Period shall not be included in the computation of time for the purposes of
18   such defenses. During the Extension Period, Anderson shall have the right to commence a 523(c)
19   Action; provided, however, that the Debtor does not waive any of its defenses except defenses
20   related to the enforceability of this Stipulation and, so long as any such 523(c) Action is
21   commenced on or before September 27, 2021, time-bar defenses. The Debtor acknowledges that
22   he will be estopped hereby from arguing that this Stipulation is ineffective to extend the time
23   within which the Trustee may commence a 523(c) Action. In addition, Anderson and the Debtor
24   contractually agree that Anderson shall have the right to commence a 523(c) Action up to the
25   time set forth in this Stipulation and, so long as any such 523(c) Action is commenced prior to
26   September 27, 2021, the Debtor waives and agrees not to assert the limitations on commencement
27   of actions contained in Federal Rule of Bankruptcy Procedure 4007or other time-bar defenses as a
28   defense to any 523(c) Action commenced by Anderson.
                                                 2
Case 2:21-bk-12542-BR          Doc 40 Filed 06/18/21 Entered 06/18/21 15:20:43                Desc
                                Main Document    Page 3 of 6


 1           2.    Notwithstanding any other provision of this Stipulation, this Stipulation does not
 2   affect or revive any claim or defense already barred prior to the date of this Stipulation, by
 3   applicable statutes of limitation, defenses or any time-related doctrines, nor does it alter or limit
 4   the right of the Defendant to contend that any action was already barred prior to the execution of
 5   this Stipulation, by applicable statutes of limitation, defenses or time-related doctrines.
 6           3.    Nothing herein shall be considered or construed to be an admission by any party
 7   hereto of liability to any other party, or as an admission of the validity of any allegation, claim, or
 8   defense whatsoever.
 9           4.      This Stipulation shall be binding upon, and the benefit hereof shall inure to, the
10   parties hereto, and their respective heirs, executors, administrators, trustees, agents,
11   representatives, successors and assigns.
12           5.      This Stipulation may be amended, modified or supplemented by a writing signed
13   by all parties hereto or by their legally authorized representatives. This Stipulation may not be
14   modified orally and any purported oral modification shall not be effective.
15           6.      Each party to this Stipulation and each person executing this document on behalf
16   of each party to this Stipulation warrants and represents that he or she has the power and authority
17   to execute, deliver and perform its obligations under this Stipulation.
18           7.      This Stipulation may be executed in counterparts, and as long as each party has
19   executed at least one counterpart, this Stipulation is enforceable and all parties agree after the fact
20   to circulate signature pages so that each party retains and has a copy signed by all parties.
21   Counterpart signatures executed electronically or copies of counterpart signatures shall be
22   effective as originals.
23                             [SIGNATURES ON FOLLOWING PAGE]
24

25

26

27

28
                                                       3
Case 2:21-bk-12542-BR   Doc 40 Filed 06/18/21 Entered 06/18/21 15:20:43   Desc
                         Main Document    Page 4 of 6
Case 2:21-bk-12542-BR                Doc 40 Filed 06/18/21 Entered 06/18/21 15:20:43                                      Desc
                                      Main Document    Page 5 of 6

 1                                 PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067.
 3
     A true and correct copy of the foregoing document entitled Stipulation to Extend Time to Commence
 4   Action to Determine Dischargeablity of Debt will be served or was served (a) on the judge in
     chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 18, 2021, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
     Tanya Behnam on behalf of Creditor Columbia State Bank
 9   tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com

10   Luke N Eaton on behalf of Creditor Bay Point Capital Partners II, LP
     eatonl@pepperlaw.com, jacqueline.sims@troutman.com
11   Howard M Ehrenberg (TR)
     ehrenbergtrustee@sulmeyerlaw.com,
12   ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
13   Philip A Gasteier on behalf of Interested Party Courtesy NEF
     pag@lnbrb.com
14
     Eve H Karasik on behalf of Interested Party Kyle Anderson
15   ehk@lnbyb.com

16   Mark J Markus on behalf of Interested Party Courtesy NEF
     bklawr@bklaw.com, markjmarkus@gmail.com
17
     Aditi Paranjpye on behalf of Creditor One Light Media Capital, LLC
18   aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com

19   Faye C Rasch on behalf of Interested Party Courtesy NEF
     frasch@wgllp.com, kadele@wgllp.com;lbracken@wgllp.com
20
     Arvind Nath Rawal on behalf of Creditor Capital One Auto Finance, a division of Capital One, N.A., c/o
21   AIS Portfolio Services, LP
     arawal@americaninfosource.com
22
     United States Trustee (LA)
     ustpregion16.la.ecf@usdoj.gov
23
     Christopher P Walker on behalf of Debtor Jonathan Lee Smith
24   cwalker@cpwalkerlaw.com, lhines@cpwalkerlaw.com;r57253@notify.bestcase.com
25   2. SERVED BY UNITED STATES MAIL: On June 18, 2021, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
26   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
27   completed no later than 24 hours after the document is filed.

28                                                                           Service information continued on attached page


      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:21-bk-12542-BR                Doc 40 Filed 06/18/21 Entered 06/18/21 15:20:43                                      Desc
                                      Main Document    Page 6 of 6

 1
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 2   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on June 18, 2021, I served the following persons and/or entities by personal delivery, overnight mail
 3   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
 4
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 5   true and correct.
 6    June 18, 2021                           John Berwick                              /s/ John Berwick
      Date                                    Type Name                                 Signature
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
